NUMBER 13-17-00134-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


GRUPO MEXICO S.A.B. DE C.V.,                                              Appellant,

                                          v.

MT. MCKINLEY INSURANCE COMPANY
AND EVEREST REINSURANCE COMPANY,                                         Appellees.


                   On Appeal from the 319th District Court
                         of Nueces County, Texas.


                                      ORDER

           Before Justices Rodriguez, Contreras, and Hinojosa
                            Order Per Curiam

      This cause is before the Court on appellant’s unopposed motion to review and copy

sealed portions of the record and appellees’ unopposed motion to review and copy sealed

portions of the record. On December 22, 2017, the trial court issued an order sealing

court records.   The order states that the sealed documents will not be otherwise

disclosed or permitted to come into the possession, control, or knowledge of any person
other than the attorneys of record for the parties in this case, the regular staff of the parties’

attorneys, certified court reporters and their staff, and the personnel of the court.

       On February 7, 2018, the district clerk filed a third supplemental clerk’s record

under seal.     The parties believe the third supplemental clerk’s record consists of

materials sealed pursuant to the December 22, 2017 trial court order. The parties are

requesting access to the third supplemental clerk’s record in order to adequately brief the

issues and confirm that the record before the Court is complete, or whether further

supplementation is needed.

       The Court GRANTS appellant’s unopposed motion to review and copy sealed

portions of the record. The Court GRANTS appellees’ unopposed motion to review and

copy sealed portions of the record. Counsel for appellant and appellees are ordered to

abide by the December 22, 2017 sealing order of the trial court. Counsel is further

ordered to maintain the confidentiality of the information contained in the third

supplemental clerk’s sealed record and is prohibited from disseminating the sensitive

information contained within the sealed record.

       IT IS SO ORDERED.

                                                    PER CURIAM


Delivered and filed the
16th day of March, 2018.




                                                2